Citation Nr: 9918178	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-49 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1963, and from September 1973 to December 1973.  

The procedural posture of this case merits some discussion.  
In September 1987, the aforementioned Regional Office (RO) 
denied the veteran's petition to reopen his claim of 
entitlement to service connection for residuals of a low back 
injury, which he had filed earlier that month.  The RO 
notified the veteran of that decision, but he did not 
initiate an appeal therefrom, and that decision became final.  
See 38 C.F.R. § 19.192 (1987).  In August 1991, the veteran 
filed another petition to reopen his claim.  See 38 U.S.C.A. 
§ 5108 (West 1991) (if new and material evidence is presented 
with respect to a claim that has been disallowed, the 
Secretary of VA shall reopen the claim and review the former 
disposition thereof).  The RO denied the veteran's renewed 
petition in an August 1994 decision.  The veteran appealed 
the RO's August 1994 decision, and the Board of Veterans' 
Appeals (Board), by a decision entered in September 1997, 
likewise denied the petition to reopen.  The Board concluded 
that the evidence received since the time of the September 
1987 decision was not "new and material."  In doing so, the 
Board relied on the legal definition of "material" in 
effect at that time, i.e., that in order to be sufficiently 
material to reopen, newly-submitted evidence must raise "a 
reasonable possibility" that, when considered in light of 
all of the evidence of record, the outcome of the claim on 
the merits would be different.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  See September 1997 Board decision, p. 
10, citing Evans v. Brown, 9 Vet. App. 273 (1996) (progeny of 
Colvin).

The veteran appealed the Board's September 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  Thereafter, in October 1998, the Secretary 
moved for an order to vacate the Board's decision and remand 
the case on the sole basis that the test for materiality set 
forth in Colvin v. Derwinski, on which the Board's decision 
relied, had been invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The motion noted that 
the Federal Circuit in Hodge held that materiality should be 
determined pursuant to the definition provided by 38 C.F.R. 
§ 3.156(a), and requested that the case be remanded so that 
the Board could apply that regulation in light of Hodge.  In 
a November 1998 order, the Court granted the Secretary's 
motion, vacated the Board's September 1997 decision, and 
remanded the matter to the Board.


REMAND

As noted above, when it adjudicated this matter in September 
1997, the Board employed the now-invalidated Colvin test for 
materiality.  A review of the record shows that the RO 
likewise employed the Colvin test when developing the 
veteran's appeal.  In a September 1994 statement of the case 
(SOC), the RO recited 38 C.F.R. § 3.156(a), but also stated 
that "material evidence" is "relevant and probative of the 
issue and raises the reasonable possibility that 
consideration [of that evidence] will change the original 
decision."  (Emphasis added.)  In a June 1997 supplemental 
SOC (SSOC), the RO stated that "to justify a reopening of a 
claim on the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all of the evidence ... would changed 
the outcome.  There is no reasonable possibility that the new 
evidence submitted in connection with the current claim would 
change our previous decision."  (Emphasis added.)  In view 
of the fact that the RO has not yet fully considered whether 
the evidence submitted since September 1987 is "new and 
material" under the standards set forth in 38 C.F.R. 
§ 3.156(a) and the Federal Circuit's decision in Hodge, and 
in order to avoid the possibility of prejudice to the 
veteran, the Board will remand this matter to the RO for 
reajudication pursuant to Hodge.  38 C.F.R. § 19.9 (1998); 
see Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, the RO should consider certain other recent 
changes in the Court's jurisprudence regarding reopening 
claims.  Specifically, where, as here, a veteran seeks to 
reopen a previously and finally denied service connection 
claim, VA adjudicators must undertake a preliminary, two-step 
analysis.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc).  First, the Board must determine whether new and 
material evidence has been submitted to reopen the claim.  
Id.; see 38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  If new and material evidence has not been presented, 
then VA adjudicators must, as a jurisdictional matter, refuse 
to open the claim, and there the analysis must end.  Id., 
citing Butler v. Brown, 9 Vet. App. 167, 171 (1996); Hickson 
v. West, 12 Vet. App. 247, 251 (1999), citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Conversely, if 
new and material evidence has been presented, then the 
adjudicators must turn to the second step of the analysis, 
that is, determining whether the claim is well grounded.  
Winters, 12 Vet. App. at 206; see 38 U.S.C.A. § 5107 (West 
1991).

With respect to the first step of the foregoing analysis, the 
Board notes that "new and material evidence" is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  "Material" in this context is 
defined to include evidence which "may well contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
[sic] decision."  Hodge, 155 F.3d at 1363; see Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should take adjudicatory action 
on the matter of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a low back disability.  
In so doing, the RO should consider and 
apply the provisions of 38 C.F.R. 
§ 3.156(a) and the Federal Circuit's 
decision in Hodge.  If the RO determines 
that new and material evidence has been 
presented, the RO should then determine 
whether the reopened claim is well 
grounded, see Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc).  If the 
claim is well grounded, the RO should 
consider whether there is a need for 
additional development of the facts 
pertinent to that claim.  This may 
include (a) asking the veteran to 
furnish the RO with the names and 
addresses of all medical care providers 
who treated his low back since discharge 
from service, and (b) thereafter taking 
reasonable steps to obtain records of 
any treatment so identified.  38 C.F.R. 
§ 3.159 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Such 
development may also include affording 
the veteran a VA orthopedic examination 
to determine, in light of the examiner's 
review of the claims folder, whether it 
is at least as likely as not that any 
current low back disability resulted 
from an in-service injury, or a disorder 
that was incurred or aggravated in 
service.  If any benefit sought is 
denied, a SSOC should be issued to the 
veteran and his representative.  

Thereafter, the veteran and his representative should be 
afforded a reasonable opportunity to respond.  Subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if 
appropriate.  The veteran need take no further action until 
he is informed of the need to act, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to comply with governing adjudicative procedures 
and afford the veteran due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998)



